Citation Nr: 9921313	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-29 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for lumbar spine 
spondylolisthesis with L4-5 vertebral fusion, currently evaluated 
as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from September 1985 to 
February 1989.  This appeal arises from a May 1996 rating 
decision of the Roanoke, Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased evaluation 
for the veteran's low back disability.  The Board of Veterans' 
Appeals (Board) remanded the claim in December 1997 for further 
development.  

This claim is now ready for appellate review.  


FINDINGS OF FACT

The veteran's lumbar spine spondylolisthesis with L4-5 vertebral 
fusion is productive of no more than severe limitation of motion; 
severe limitation of motion with demonstrable deformity of the 
vertebral body, pronounced intervertebral disc syndrome or 
unfavorable ankylosis of the lumbar spine is not shown.  


CONCLUSION OF LAW

The criteria for a rating is excess of 40 percent for the 
service-connected lumbar spine spondylolisthesis with L4-5 
vertebral fusion, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Codes  5285, 5289, 5292, 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is important to note that the veteran's claim 
for an evaluation in excess of 40 percent for lumbar spine 
spondylolisthesis with L4-5 vertebral fusion is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim that is plausible.  In this case, the veteran 
has asserted that his lumbar spine disability is more severe than 
currently evaluated; thus, his claim for an increase is well 
grounded.  The Board also is satisfied that all relevant facts 
have been properly developed.  The veteran has undergone VA 
examination in April 1996 and February 1997.  Pursuant to the 
Board's remand in December 1997, the RO obtained additional VA 
medical records regarding treatment for the veteran's back 
disability.  The veteran also underwent an April 1998 VA 
examination as a result of the remand.  The record is now 
complete; there is no further obligation to assist the veteran in 
the development of his claim as mandated by 38 U.S.C.A. 
§ 5107(a).  

In a rating decision of August 1989, the RO granted service 
connection for spondylolisthesis with L4-5 fusion, determined to 
be 10 percent disabling, effective from February 1989.  By rating 
decision of March 1991, the veteran's back disability was 
increased from 10 percent to 20 percent, effective December 1990.  
By rating decision of May 1991, the evaluation was increased to 
40 percent, effective December 1990.  The 40 percent evaluation 
has since remained in effect.  

Some of the basic facts are not in dispute.  Service connection 
is in effect for spondylolisthesis, L4-5 fusion, with complaints 
of decreased sensation and complaints of numbness of the left 
leg, rated under the provisions of Diagnostic Code 5295, 
analogous to lumbosacral strain.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1998).  The disability is 
evaluated at 40 percent, the highest schedular evaluation under 
Diagnostic Code 5295, for lumbosacral strain and under Diagnostic 
Code 5292 for limitation of motion of the lumbar spine.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole-recorded 
history and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history of 
the claimant's condition operate to protect the claimant against 
adverse decisions based on a single, incomplete or inaccurate 
report and to enable the VA to make a more precise evaluation of 
the level of disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991). 

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain or 
weakness is demonstrated, and pain or weakness on use is not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  

The veteran was seen in August 1995 at the VA back clinic.  The 
examiner contacted the orthopedic clinic for brace status.  
Clearance was given to remove the brace during exercises.  The 
veteran demonstrated the ability to perform all exercises as 
instructed.  He reported pain during the activities.  A home 
program was established.  

VA outpatient treatment records from December 1995 to July 1996 
were associated with the claims folder.  In December 1995, the 
veteran complained of low back pain and intermittent numbness 
down the right leg.  He complained that sometimes his right ankle 
buckled.  Tenderness of the thoracic spine over T8-12 and the 
entire lumbar spine was noted.  Straight leg raising (SLR) was 
negative in a sitting position.  He complained of right-sided 
back pain with SLR at 80 degrees on the right.  The spine was 
noted to flex just below the knees and the gait was within normal 
limits.  He wore a molded, plastic full thorax lumbar brace.  The 
assessment was chronic back pain.  In February 1996, the veteran 
was seen, noting that his complaints of back pain and numbness 
had not changed.  

In April 1996, the veteran underwent VA examination.  Medical 
history noted that in 1986, he was injured when a heavy disk fell 
on him.  It fractured the S1-L3 vertebra.  He was operated on and 
his spine was wired.  The wire was still in place at the time of 
the examination.  He complained off and on of numbness in both 
legs and headaches from his back.  His back pain was relieved 
with Motrin.  He stated that he wore his brace all of the time.  
The examiner stated that the spine bent inward and the 
musculature of the back was poor.  Range of motion showed forward 
flexion accomplished to 70 degrees with pain, backward extension 
was 10 degrees, lateral flexion, bilaterally was 20 degrees and 
rotation was 30 degrees, bilaterally.  There was objective 
evidence of moderate pain.  Reflexes were described as normal.  
The diagnosis was arthritis of the low back with fixation of the 
lumbar spine.  

In February 1997, the veteran underwent VA examination.  It was 
noted that his carriage was good, and he walked with a back brace 
which was quite snug.  He walked with a cane.  Musculoskeletal 
examination revealed the veteran had a back brace which made it 
difficult to get about.  He complained of considerable 
discomfort.  Range of motion of the lumbosacral spine was forward 
flexion of 10 degrees, backward extension of 0 degrees, left and 
right lateral flexion of 20 degrees, rotation to the left was 
40 degrees and to the right was 45 degrees.  His back brace had 
to be reapplied for him to continue.  X-rays of the lumbosacral 
spine showed no significant findings.  There was no 
spondylolisthesis shown the day of the examination.  The 
diagnosis was low back pain, status post laminectomy with fusion 
by history.  X-rays were unremarkable.  The veteran had 
considerable difficulty getting about and wore a large back 
brace, encompassing the lower thoracic spine to the coccyx.  He 
complained of considerable discomfort on moving when the brace 
was not applied.  He kept his brace very snug for comfort.  The 
examiner stated that he saw no reason why the veteran could not 
be employed in a sedentary labor-type job.  

VA outpatient treatment records from February 1996 to 
December 1996 were associated with the claims folder.  Some of 
the records were duplicates of previously associated records.  In 
May 1996, the veteran complained of increased muscle spasms in 
the thoracic and lumbar areas which increased over a three week 
period.  He stated that he received partial relief from Motrin 
and heat.  Physical examination revealed palpable, bilateral, 
paraspinal spasm in the lower thoracic lumbar area.  He 
complained of lateral bending to 15 degrees.  He was able to 
accomplish flexion only to 45 degrees with complaints of pain.  
His gait was within normal limits.  SLR in a sitting position was 
negative.  The assessment was muscle spasms with chronic low back 
pain.  In December 1996, he was seen complaining of continuous 
pain in the lower back.  He related that he needed additional 
medication as he had run out of Motrin.  He also related to the 
examiner that some back pain had its onset with cold weather.  
Back examination revealed tenderness in the lumbosacral spine 
area.  He had good strength with hip flexion although it strained 
the back.  He was able to stand on his heels and toes.  Deep 
tendon reflexes were 1+ at the knees and 2+ at the biceps.  The 
pertinent assessment was low back pain.  The veteran was 
restarted on Motrin.  

Pursuant to the Board's December 1997 remand, VA outpatient 
treatment records from May 1996 to November 1997 were obtained 
and associated with the claims folder.  The veteran also 
underwent additional VA examination in April 1998.  In June 1997, 
it was noted that the veteran had low back syndrome and was 
provided additional pain medication.  In July 1997, the examiner 
noted that the veteran's back pain was stable.  In November 1997, 
he was seen in the rehabilitation clinic.  He described his back 
pain as achy, radiating intermittently down either leg.  There 
was no bowel or bladder involvement and there was occasionally 
numbness on both sides.  Physical examination revealed that the 
veteran moved fairly well onto the examination table and 
ambulated with normal gait.  Physical therapy or back care 
program was recommended for two to three weeks.  It was also 
suggested that he take the swim class at the YMCA.  

During the April 1998 VA examination, the veteran made complaints 
of pain, stiffness, fatigability and lack of endurance with 
transient numbness in his right thigh and lower leg.  He related 
that he was treated with Tramadol and Motrin, three times per 
day.  On a scale of 1 to 10, he had flare-ups of 8 to 10 on a 
daily basis, lasting for up to 30 minutes.  He also related that 
cold weather and any activity requiring lifting or bending 
precipitated the flare-ups.  Alleviating factors were rest and 
medication.  He occasionally had to lie down two to three hours 
per day to relieve his back pain.  He also related that he wore a 
back brace daily and used a cane occasionally.  Physical 
examination revealed range of motion of the lumbosacral spine of 
forward flexion of 0 to 30 degrees, backward extension of 0 to 
15 degrees, left and right lateral flexion of 0 to 30 degrees, 
rotation to the left of 0 to 45 degrees and rotation to the right 
was of 0 to 50 degrees.  There was a four-inch midline surgical 
scar over the L2, S1 level of the back that was well healed and 
only slightly tender.  The veteran immediately complained of pain 
upon removal of his back brace.  The pain was exaggerated by 
extremes of each range of motion.  There was muscle guarding in 
both lumbar areas.  There was no fixed deformity.  Musculature 
was within normal limits, except some weakness was shown due to 
disuse.  There was dysesthesia over the lateral right thigh and 
lower leg.  X-rays of the lumbar spine showed no new findings.  
There was a spina bifida occulta at the S1 level.  The diagnosis 
was low back pain.  X-rays showed a spina bifida occulta at the 
S1 level.  There was a fusion process at the L5, S1 level.  There 
was no persistent sciatic neuropathy; however there were some 
signs of L5 sensory loss on his right thigh and lower leg.  

The veteran's lumbosacral spine disability is presently 
40 percent disabling.  This schedular evaluation is the highest 
schedular evaluation possible under Diagnostic Codes 5292 and 
5295, the two codes used to evaluate the veteran's back 
disability.  In order to warrant a 50 percent evaluation, the 
veteran must exhibit unfavorable ankylosis of the lumbar spine 
under Diagnostic Code 5289.  There is no medical evidence of 
ankylosis of the veteran's lumbosacral spine.  The veteran could 
receive an additional 10 percent evaluation, in addition to a 
rating for limited motion, bringing his evaluation to 50 percent, 
if he had demonstrable deformity of the vertebral body.  The 
medical evidence revealed that the veteran's vertebral bodies 
showed no evidence of demonstrable deformity, necessary to 
warrant an additional 10 percent evaluation under Diagnostic Code 
5285, residuals of a fracture of the vertebra.  Since the veteran 
does not have a fracture of the vertebra or ankylosis of the 
lumbar spine, a higher rating is not possible under these 
diagnostic codes.  

The veteran could also be evaluated analogous to intervertebral 
disc syndrome, under Diagnostic Code 5293.  In order to warrant a 
60 percent evaluation, the veteran's symptomatology must be 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, with little 
intermittent relief.  However, although the veteran had periodic 
complaints of numbness, SLR was negative and his reflexes were 
normal.  Further, on his most recent VA examination in 
April 1998, there was no persistent sciatic neuropathy, although 
there were some signs of sensory loss of the right thigh and 
lower leg.  Based on the medical evidence, the veteran's lumbar 
spine disability is not evident of pronounced symptomatology, 
necessary to warrant a 60 percent evaluation.  

Further, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss due to 
pain or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  As the veteran is currently receiving the maximum 
disability rating available under Diagnostic Code 5292 for 
limitation of motion, consideration of functional loss due to 
pain would not lead to a higher evaluation.  Johnston v. Brown, 
10 Vet. App. 80, 84-85 (1997).  

At no time since the inception of this claim has the veteran's 
lumbosacral spine disability been more disabling than the 
40 percent evaluation presently rated.  Therefore, a schedular 
evaluation in excess of 40 percent is not warranted.   

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, however, the Board notes that there is no 
indication that the schedular criteria are inadequate to evaluate 
the veteran's lumbar spine disability.  In this regard, the Board 
notes that there has been no showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluations), has 
necessitated frequent periods of hospitalization, or otherwise 
has rendered impracticable the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  In fact, the VA 
examiner during the February 1997 VA examination, indicated he 
saw no reason the veteran could not be employed in a sedentary, 
nonmanual, labor-type job.  During the April 1998 VA examination, 
the examiner indicated that it was hard for the veteran to be 
gainfully employed because he appeared unwilling to go without 
his full length back brace.  Neither of these examiners indicated 
findings of marked interference with employment.  Further, there 
is no indication in the medical record that the veteran has 
necessitated hospitalization for his back in a number of years.  
Therefore, an increased evaluation for his lumbosacral spine 
disability on an extraschedular basis is also not warranted.  The 
preponderance of the evidence is against the claim.  Thus, the 
benefit of the doubt doctrine is not for application.


ORDER

An evaluation in excess of 40 percent on a schedular or 
extraschedular basis for lumbar spine spondylolisthesis with L4-5 
vertebral fusion is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

